Citation Nr: 0115138	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  00-23 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether the appellant may be recognized as the veteran's 
surviving spouse for Department of Veterans Affairs (VA) 
purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to May 
1946.  He died in January 1999.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 1999 administrative decision of the 
Montgomery, Alabama VA Regional Office (RO), which denied the 
appellant's claim of entitlement to recognition as the 
surviving spouse of the veteran for VA purposes.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
this appeal has been obtained by the RO.

2.  The veteran and the appellant were married in January 
1946, and the appellant was the veteran's lawful spouse at 
the time of his death in January 1999.

3.  The appellant's claim that the veteran "walk off and 
left me" is not contradicted by the evidence of record.

4.  The appellant concedes that she did not live with the 
veteran at the time of his death; however, the totality of 
the evidence suggests that the separation was procured by the 
veteran without the fault of the appellant.



CONCLUSION OF LAW

The requirements for recognition of the appellant as the 
veteran's surviving spouse for death pension benefits 
purposes have been met.  38 U.S.C.A. §§ 101(3), 103, 7104(c) 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 
3.53, 3.205 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-
2000 (Nov. 27, 2000).  The new law contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).

The Board will apply the law cited above as this version is 
clearly more favorable to the appellant's claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (where law or 
regulation is amended while a case is pending, the version 
most favorable to the veteran will apply); see also 
VAOPGCPREC 03-2000.  It is the Board's conclusion that the 
new law does not preclude the Board from adjudicating the 
appellant's claim.  This is so because the Board is taking 
action favorable to the appellant by granting the benefit 
sought.  Granting the claim, prior to referring the claim to 
the RO for consideration of the merits under the new law, 
poses no risk of prejudice to the appellant.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

A "surviving spouse" of a veteran may be eligible to receive 
VA death benefits.  The term "surviving spouse" means a 
person who was the spouse of a veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse) and who has not remarried or (in cases not 
involving remarriage) has not since the death of the veteran 
lived with another person and held himself or herself out 
openly to the public to be the spouse of such other person.  
38 U.S.C.A. § 101(3) (West 1991).  Additionally, the law 
provides that a spouse is a person of the opposite sex who is 
a husband or wife.  38 U.S.C.A. § 101(31) (West 19991); 38 
C.F.R. § 3.50(c) (2000).  A wife is a person whose marriage 
to the veteran meets the requirements of 38 C.F.R. 3.1(j).  
38 C.F.R. § 3.50(a) (2000).

For VA benefits purposes, a marriage means a marriage valid 
under the law of the place where the parties resided at the 
time of marriage, or the law of the place where the parties 
resided when the right to benefits accrued.  38 C.F.R. 
§ 3.1(j).  The appellant has the burden to establish her 
status as a claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 
(1994) (citing Aguilar v. Derwinski, 2 Vet. App. 21, 23 
(1991).

Marriage is established in any of several ways including by 
affidavits or certified statements of two or more 
eyewitnesses to the ceremony.  38 C.F.R. § 3.205(a)(5) 
(2000).  Where, however, necessary to a determination because 
of conflicting information, proof of termination of a 
marriage will be shown by proof of death, or a certified copy 
or abstract of final decree of divorce specifically reciting 
the effects of the decree.  38 C.F.R. § 3.205(b) (2000).

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. 
§ 3.53(a) (2000).  In determining whether there was 
continuous cohabitation, the statements of the surviving 
spouse as to the reason for the separation will be accepted 
in the absence of contradictory information.  If the evidence 
establishes that the separation was by mutual consent and 
that the parties lived apart for purposes of convenience, 
health, business, or any other reason which did not show an 
intent on the part of the surviving spouse to desert the 
veteran, the continuity of the cohabitation will not be 
considered as having been broken.  38 C.F.R. § 3.53(b) 
(2000).  State laws will not control in determining questions 
of desertion; however, due weight will be given to findings 
of fact in court decisions made during the life of the 
veteran on issues subsequently involved in the application of 
this section.  38 C.F.R. § 3.53(b) (2000).

The Court has determined that 38 U.S.C.A. § 101(3) and 38 
C.F.R. § 3.50(b)(1) set forth a two-part test to determine 
whether a spouse will be deemed to have continuously 
cohabited with the veteran when there has been a separation.  
The spouse must not only be free of fault at the time of the 
separation, but it must be found that the separation "was due 
to the misconduct of, or procured by, the veteran."  In 
assessing the reasons for a separation between a veteran and 
his or her spouse, fault or the absence of fault is to be 
determined based on an analysis of conduct at the time of the 
separation.  Gregory v. Brown, 5 Vet. App. 108, 112 (1993).

A marriage certificate reveals that the veteran and the 
appellant were married in January 1946.  A death certificate 
reflects that the veteran died in January 1999.  The death 
certificate indicated that he was married and listed the 
appellant as his spouse.

During his lifetime, however, the veteran indicated that he 
was "divorced" on a November 1987 VA Form 21-526, Veteran's 
Application for Compensation and Pension.  He also indicated 
that he was "widowed" on a May 1988 VA Form 
21-526.

On a VA Form 21-534, Application for Dependency and Indemnity 
Compensation or Death Pension by Widow or Child, completed in 
June 1999, the appellant indicated that she was the veteran's 
widow.  She reported that she had married the veteran in 
January 1946 and was married to him until his death in 
January 1999.  However, the appellant indicated that she had 
not continuously lived with the veteran from the date of the 
marriage to the date of his death; she remarked that the 
veteran left her for no reason.

By VA letter dated in July 1999, the RO requested that the 
appellant submit evidence as to the reason(s) that she and 
the veteran did not live together.  This letter requested 
information as to the date, place and full explanation for 
the cause of separation; whether she and the veteran intended 
to again live together; what attempts she or the veteran made 
to resolve or settle their problems; the amounts and dates of 
the veteran's contribution to her support during the 
separation; and dates and places where you and the veteran 
live from the date of last separation to the date of his 
death.

The response from the appellant indicated she could not 
remember when they stopped getting along.  She added that 
they had two children, and the veteran would not give her 
support.  The appellant noted that she and veteran did not 
intend to live together.  No attempt was made to live 
together again, as "he went his way and she went hers."  The 
veteran provided no money for support and she lived in 
Marengo County, Alabama.

By Administrative Decision issued in December 1999, the RO 
concluded that the appellant did not continuously cohabitate 
with the veteran at the time of his death.  The RO noted that 
based on all of the information submitted by the veteran when 
he was living, and the claimant, there was no indication by 
the claimant that she made an effort to resolve their 
problems.  She indicated that she did not live with the 
veteran at the time of his death, and that they both went 
their own way at some unknown time in the past.  The veteran 
indicated on prior applications for benefits that he was not 
married.

In her July 2000 notice of disagreement, the appellant 
indicated that she disagreed with the decision because the 
fact that her husband "walk off and left me" is not 
adequate grounds for denying her claim.  She further noted 
that the Social Security Administration recognizes her as the 
veteran's spouse and has awarded her survivor's benefits.

In her November 2000 VA Form 9, Appeal to the Board, the 
appellant indicated, in pertinent part, that she did not 
continuously live with the veteran because "he left me and 
that is not my fault and, [at] that time, I had two children 
[so] I could not go chasing after him."

After a contemporaneous review of the record, the Board finds 
no evidence in the record to dispute the appellant's claim 
that the separation at issue in this case was procured by the 
veteran without fault of the appellant.

It is noted that the December 1999 Administrative Decision 
implies that the parties separated by mutual consent.  
Indeed, much is made of the fact that the appellant indicated 
that the cause for her separation from the veteran was due to 
"not getting along, had 2 children and he was not giving me 
support."  In addition, it was noted that the appellant made 
no attempt to resolve their problem.

With respect to attempts to resolve marital problems 
following separation, the Court has held that the language of 
§ 101(3) and § 3.50(b)(1) does not indicate that the without-
fault requirement is a continuing one.  Rather, under this 
language, fault or the absence of fault is to be determined 
based on an analysis of conduct at the time of the 
separation.  Certain conduct subsequent to the time of 
separation may be relevant in an appropriate case with 
respect to the question of fault at the time of separation, 
but the mere acts of seeking divorce and failing to reconcile 
are not in and of themselves relevant to such question, and, 
standing alone, do not constitute evidence of fault at the 
time of separation.  Gregory 5 Vet. App. at 112 (1993) 
(emphasis added).

With respect to fault, it is noted that the appellant 
contends, in both her July 2000 notice of disagreement and 
November 2000 substantive appeal, that it was the veteran who 
essentially abandoned her with 2 children.  This version of 
the events at the time of the separation are not contradicted 
in the evidence of record.  

Having reviewed the record, the Board finds that the 
separation at issue was procured by the veteran without fault 
on the part of the appellant.  Overall, the evidence of 
record suggests that the separation was not based on the 
mutual consent of the parties.  The veteran never explained 
the reason for the separation.  In fact, the veteran provided 
false and contradictory information as to his true marital 
status during his lifetime.  Specifically, he indicated that 
he was "divorced" on a November 1987 VA Form 21-526, 
Veteran's Application for Compensation and Pension.  He also 
indicated that he was "widowed" on a May 1988 VA Form 21-
526.  It is not clear why the veteran provided the misleading 
information regarding his marital status, but he never 
indicated the reasons for his separation.  Therefore, in the 
absence of evidence to the contrary, the appellant's 
allegation of abandonment by the veteran as the reason for 
their separation must be accepted as credible.

With this in mind, the Board finds that although the 
appellant did not reside with the veteran from the date of 
marriage to the date of his death, she was without fault in 
their separation.  Accordingly, the appellant is entitled to 
recognition as a surviving spouse of the veteran for VA death 
benefit purposes.  38 U.S.C.A. §§ 101(3), 103, 7104(c) (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, 
3.205 (2000).


ORDER

Entitlement to recognition as a surviving spouse of the 
veteran for VA death benefit purposes is granted.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

